Citation Nr: 1536886	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  14-30 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for superficial basal cell carcinoma, actinic keratosis, and shingles (a skin disability) (claimed as skin fungus).


REPRESENTATION

Appellant represented by:	South Carolina Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1952 to November 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" (VBMS) and on the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the claim of service connection for a skin disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2015).

The Veteran contends that, while aboard the USS Columbus, there was testing of atomic bomb blasts and the effects they would have on the ship and the crew at 20, 30, 40, 50, etc. miles away.  In the alternative, the Veteran contends that, while in the gun mounts aboard the USS Columbus in tropical waters, there was no ventilation for hours, he first noticed a skin fungus while in these gun mounts aboard the ship, and he did not report to sick bay because he thought he just had heat rash.  

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Hilkert v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000).  First, there are diseases that are presumptively service connected in "radiation-exposed veterans" under 38 U.S.C.A. § 1112(c) (West 2014) and 38 C.F.R. § 3.309(d) (2015).  Second, service connection can be established under 38 C.F.R. § 3.303(d) (2015) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 (2015), if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during service or was aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As directed by Combee, VA must not only determine whether a veteran has a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability is otherwise the result of in-service exposure.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation of a current disease by in-service exposure.

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) do not include basal cell carcinoma (as skin cancer), actinic keratosis, or shingles.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a "radiation-risk activity."  A "radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II that resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  See 38 C.F.R. § 3.309(b)(i), (ii).

The term "onsite participation" is defined to mean: (a) During the official operation period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test; (b) During the six-month period following the official operational period of an atmospheric nuclear test, presence at the test site or other test staging area to perform official military duties in connection with completion of projects related to the nuclear test including decontamination of equipment used during the nuclear test; (c) Service as a member of the garrison or maintenance forces on Eniwetok during the periods June 21, 1951, through July 1, 1952, August 7, 1956, through August 7, 1957, or November 1, 1958, through April 30, 1959; or (d) Assignment to official military duties at naval shipyards involving the decontamination of ships that participated in Operation Crossroads.  See 38 C.F.R. § 3.309(d)(3)(iv).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), a veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311 (b)(2), "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include certain enumerated diseases, including basal cell carcinoma (as skin cancer).  Actinic keratosis and shingles are not, however, listed as radiogenic diseases.  38 C.F.R. § 3.311(b)(2).

Nevertheless, if a claim is based on a disease other than one of those listed in 38 C.F.R. § 3.311(b)(2), VA shall consider the claim under the preceding provisions provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  The Board reads 38 C.F.R. § 3.311(b)(4) as instructing that VA shall treat these diagnoses (other than those listed in 38 C.F.R. § 3.311(b)(2) ) as radiogenic diseases for the purpose of applying the mandated procedures (i.e., determinations of exposure and dose, initial review of claims, and review by the Under Secretary for Benefits) if the claimant has submitted competent medical evidence indicating that they are radiogenic diseases.

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing (as is the case here) and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, Section 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records that may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the VA Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

When such a claim is forwarded for review, the VA Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the VA Under Secretary of Health.  38 C.F.R. § 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

In this case, while basal cell carcinoma, as skin cancer, is radiogenic disease for the purpose of applying the mandated procedures (i.e., determinations of exposure and dose, initial review of claims, and review by the Under Secretary for Benefits), the Veteran has not submitted competent medical evidence indicating that actinic keratosis and shingles are radiogenic diseases.  Accordingly, for the purposes of completing the mandated procedures of 38 C.F.R. § 3.311, the Board finds that a remand for the issue of service connection for basal cell carcinoma is warranted.

With regard to the Veteran's alternative contention that, while in the gun mounts aboard the USS Columbus in tropical waters, there was no ventilation for hours, he first noticed a skin fungus while in these gun mounts aboard the ship (see June 2013 Statement), and that he did not report to sick bay because he thought he just had heat rash (see March 2014 Statement).  As the service personnel records indicate that the military occupational specialty was Deck Hand aboard the USS Columbus, these assertions are consistent with the places, types, and circumstances of service.  See 38 U.S.C.A. § 1154(a) (West 2014).  

The record includes a VA treatment record from July 1971.  At that time, the VA physician indicated that the Veteran has a very bad skin rash and needs to keep up treatment.  In an August 2010 private treatment record, the Veteran complained of a rash all over his chest, which was assessed as herpes zoster.  In a November 2012 private treatment record, the Veteran continued to have herpes zoster (shingles) as an active problem.  In the most recent VA treatment records from June 2014 (located in Virtual VA), the Veteran was assessed with, and treated for, superficial basal cell carcinoma and actinic keratosis.  

The Board finds that a VA examination is necessary to assist in determining the nature and etiology of any current disorder(s) of the skin, to include superficial basal cell carcinoma, actinic keratosis, and shingles.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, outlining that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon,
20 Vet. App. at 83.

In this case, the Veteran has not been afforded a VA examination for the claimed skin disability.  The Veteran has consistently asserted that this claimed skin disorder is the result of service, to include being in the gun mounts for hours without ventilation aboard the USS Columbus on tropical waters, which he contends is consistent with his duties as a Deck Hand.  See 38 U.S.C.A. § 1154(a).  There is no medical opinion of record addressing the etiology of the claimed skin disability.  Based on the above, a VA examination is warranted to assist in determining the etiology of the skin disability.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake the development and procedural actions for radiogenic diseases outlined in 38 C.F.R. § 3.311.  Specifically, contact the appropriate office of the Department of Defense, including the DTRA, for dose data pertaining to the Veteran's radiation dose in service based upon participation in atmospheric nuclear testing while aboard the USS Columbus between November 1952 and November 1960.

Forward all information pertaining to the Veteran's radiation exposure in service, including the Department of Defense (or DTRA) dose data, to the VA Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  (If a specific estimate cannot be made, a range of possible doses should be provided.)

Refer the case to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c), who may request an advisory medical opinion from the VA Under Secretary of Health under 38 C.F.R. § 3.311(b), (c)(1).

2. Then, schedule an appropriate VA examination to assist in determining the nature and etiology of any current skin disability, to include, but not limited to, superficial basal cell carcinoma, actinic keratosis, and shingles.  Following a review of all relevant evidence from the claims file, to include in VBMS and Virtual VA, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service injuries/diseases), an examination, and any 
3. 
necessary testing, the VA examiner is asked to offer the following opinion:

Is it at least as likely as not (a 50 percent or greater degree of probability) that the skin disability, to include, but not limited to, superficial basal cell carcinoma, actinic keratosis, and/or shingles, began during service or is etiologically related to active service, to include being in the gun mounts for hours without ventilation aboard the USS Columbus on tropical waters?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

4. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim for service connection for a skin disability in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




